Citation Nr: 1023871	
Decision Date: 06/25/10    Archive Date: 07/01/10	

DOCKET NO.  07-07 600	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for a left foot 
disorder, claimed as tendon dysfunction.

2.  Entitlement to an initial compensable disability rating 
for degenerative joint disease of the left foot.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from August 1994 to August 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

This case was previously before the Board in October 2008, at 
which time it was remanded for additional development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  With the exception of degenerative joint disease of the 
left foot, for which service connection is already in effect, 
it is not shown that the Veteran currently suffers from a 
chronic left foot disability, including tendon dysfunction, 
which had its origin during his period of active military 
service.

2.  The Veteran, without good cause, failed to report for 
multiple VA examinations scheduled in conjunction with his 
claim for an initial compensable disability rating for 
service-connected degenerative joint disease of the left 
foot.


CONCLUSIONS OF LAW

1.  A chronic left foot disability, other than degenerative 
joint disease of the left foot, and including tendon 
dysfunction, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The Veteran's claim for an initial compensable disability 
rating for service-connected degenerative joint disease of 
the left foot is denied as a matter of law, as he failed to 
report without good cause to VA examinations scheduled in 
conjunction with his claim for an increased rating.   38 
C.F.R. § 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case seeks service connection for a 
chronic left foot disability, claimed as tendon dysfunction, 
as well as an initial compensable disability rating for his 
service-connected degenerative joint disease of the left 
foot.  Specifically, the Veteran contends that his current 
tendon dysfunction of the left foot had its origin during his 
period of active military service.  The Veteran also contends 
that his degenerative joint disease of the left foot is more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the noncompensable 
evaluation currently assigned.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Once service connection is granted a disability rating is 
assigned.  Disability ratings are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Analysis

Service treatment records show that at the time of a Medical 
Evaluation Board physical examination in January 2005, the 
Veteran received a diagnosis of, among other things, left 
foot posterior tibialis tendon dysfunction, Grade II.  
However, in a subsequent Physical Evaluation Board report 
dated two months later, there was noted only the presence of 
left foot pain in 1998 following a basketball injury, with 
subsequent imaging showing a bone spur on the talus, status 
post excision of a bone spur in 2001.  At that time, it was 
noted that the Veteran's left foot pain had continued, and 
that increased pronation had developed, with recent imaging 
showing early subtalar degenerative changes, though with a 
supple foot with pronation on weightbearing.  

The Veteran submitted a claim for service connection for 
right foot nerve damange, left foot degenerative joint 
disease, and left foot tendon dysfunction in August 2005 and 
was afforded a VA foot examination specific to the right foot 
and a VA general medical examination in November 2005.  
During the course of the general examination, it was noted 
that an orthopedic examination should be conducted for the 
purpose of evaluating the Veteran's claimed tendon 
dysfunction of the left foot.  Unfortunately, the Veteran was 
unable to undergo an orthopedic examination of his left foot, 
inasmuch as, at the time of the scheduled examination, he was 
out of town.

By rating decision dated in January 2006 the RO granted 
service connection for Morton's neuroma/neuroma stomp of the 
right foot assigning a 10 percent disability rating 
effective, granted service connection for degenerative joint 
disease of the left foot assigning a noncompensable 
disability rating, and denied service connection for tendon 
dysfunction of the left foot as the Veteran's service 
treatment records showed that his left foot tendon 
dysfunction had resolved and the Veteran had failed to report 
to a November 2005 scheduled VA orthopedic examination.  
Thereafter, the Veteran perfected an appeal regarding the 
left foot issues.   

The Veteran was scheduled for an additional VA orthopedic 
examination in January 2007.  However, he failed to report 
for that examination.  The Veteran was again scheduled for a 
VA orthopedic examination in November but once again failed 
to report.

1.	 Left Foot Tendon Dysfunction

The Board notes that, pursuant to applicable law and 
regulation, when a Veteran, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim is to be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  In the case 
at hand, the evidence of record consists almost exclusively 
of the Veteran's service treatment records, which, while they 
show evidence of left foot posterior tendon tibialis 
dysfunction in March 2005, fail to demonstrate the continued 
existence of that disability only two months later.  As noted 
above, in an attempt to clarify the exact status of the 
Veteran's claimed tendon disorder of the left foot, he was on 
numerous occasions scheduled for VA orthopedic examinations.  
However, he failed to report for any of those scheduled 
examinations.  Under the circumstances, the Board must reach 
a decision based on the available pertinent evidence of 
record, which evidence fails to demonstrate the existence of 
a chronic, separate and distinct, tendon disorder of the left 
foot related to the Veteran's period of active military 
service.  Accordingly, his claim for service connection must 
be denied.  

2.	 Degenerative Joint Disease of the Left Foot

In the case at hand, in a rating decision of January 2006, 
service connection and a noncompensable evaluation for 
degenerative joint disease of the left foot was granted 
effective from August 2, 2005, the date following the 
Veteran's discharge from military service.  The Veteran 
voiced his disagreement with the assignment of that 
noncompensable evaluation, and the current appeal ensued.

As noted above, on more than one occasion, the Veteran failed 
to report for VA orthopedic examinations scheduled for the 
purpose of determining not only the nature and etiology of 
his claimed tendon dysfunction of the left foot, but also the 
current severity of his service-connected degenerative joint 
disease of that same foot.  Pursuant to applicable law and 
regulation, where a Veteran, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim is to be denied.  38 C.F.R. 
§ 3.655.  While as noted above, the VA has a duty to assist 
the Veteran in obtaining evidence necessary to substantiate 
the claim for the benefit sought, the "duty to assist" is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190-93 
(1991).  Under the circumstances, and given the Veteran's 
failure to report for multiple scheduled VA examinations, his 
claim for an increased rating must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the service connection issue, substantially 
compliant notice was sent in October 2005, August 2006, and 
October 2008 letters and the claim was readjudicated in a 
March 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

With regard to the increased rating issue, the Board finds 
that notwithstanding the statutory duty to assist, no undue 
prejudice to the Veteran is evident by a disposition by the 
Board herein, as VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claims.  See 38 
U.S.C.A. § 5103A(2); see also 38 C.F.R. §§ 3.159, 3.326.  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claims at the RO-level will 
result in a grant of any benefits sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis, 6 Vet. App. at 
430.  Thus, the Board finds that further development is not 
warranted and the claimant is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

Service connection for a left foot disability, claimed as 
tendon dysfunction, is denied.

An initial compensable disability rating for degenerative 
joint disease of the left foot is denied.



	                        
____________________________________________
	APRIL MADDOX
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


